IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DANIEL SCHWARTZ,                            : No. 98 MAP 2022
                                             :
                     Appellant               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 PENNSYLVANIA STATE POLICE,                  :
                                             :
                     Appellee                :

                                        ORDER


PER CURIAM
      AND NOW, this 23rd day of November, 2022, the Notice of Appeal is QUASHED.

See Pa.R.A.P. 3761, Note (explaining that an order from the Commonwealth Court in an

enforcement action is to be challenged via a Petition for Allowance of Appeal) (citing DEP

v. Cromwell Twp., 32 A.3d 639 (Pa. 2012)).